10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT
United States Attorney
MATTHEW M. YELOVICH
Assistant United States Attorney
501 l Street, Suite 10-100
Sacrarnento, CA 95814
Telephone: (916) 554-2700
Facsirnile: (916) 554-2900

Attorneys for Plaintiff
United States of America

F!LED

JAN 1'5 `2019

C,LERK U S. DISTR|CT COUF\T
EASTERN D|STR\CT OF CALIFOFINIA

51
DEPUTV CL l

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

ALL FUNDS MAINTAINED IN ANY
INVESTMENT ACCOUNTS MANAGED BY
ROYAL SOVEREIGN GROUP, LLC,
ANTHONY CAPPAZE, ON BEHALF OF
MARTIN MARCIANO BOONE AKA
MARTY BOONE AND RONDA BOONE, UP
TO AND INCLUDING THE SUM OF
$1,730,845.00

 

 

 

 

CASE No; 2;16-SW-40 - \C)IJ

[PaQPQSED] oRDER To UNSEAL SEIZURE
WARRANT, CASE, AND FILINGS

Upon application of the United States of Anierica and good cause having been shoWn,

IT IS HEREBY ORDERED that the files in the above-captioned att s be, and are, unsealed

Dated: /”:/g/yf}//(/`

[PRoPoSED] ORDER To UNSEAL WARRANTS

 

 

The Honorable Edmund F. Brennan `\
UNITED STATES MAGISTRATE JUDGE

 

 

